UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JA YLEEN DOMINGUEZ and YANEIRIS
FERNANDEZ,
                                                                  21 Civ. 2240 (PAE) (KHP)
                                      Plaintiff,
                       -v-                                                  ORDER

 METROPOLITAN WIRELESS ANANDPUR INC.,
 METROPOLITAN WIRELESS ANANTPUR BRONX
 INC, individually and as successor to Metropolitan
 Wireless Anandpur Inc., SAB IMPEX INC, individually
 and as successor to Metropolitan Wireless Anandpur Inc.,
 NAMIT SAHNI, VEERU SINGH, and TALHA MUNIR,

                                      Defendant.


PAUL A. ENGELMA YER, District Judge:

       On March 15, 2021, plaintiffs filed the complaint. Dkt. 1. On March 16, 2021, the case

was referred to Magistrate Judge Parker for general pretrial supervision. Dkt. 5. The same day,

Judge Parker scheduled an initial conference. Dkt. 6.

       On March 18, 2021, defendants were served with the summons and complaint. Diets. 8-14.

Defendants having not appeared, on June 24, 2021, plaintiffs moved to adjourn the initial

conference, as they intended to seek a default judgment. Dkt. 16. Judge Parker granted that

motion. Dkt. 17. On June 28, 2021, plaintiffs requested a Clerk's Ce1iificate of Default for each

of the six defaulting defendants, Diets. 18-22, which issued on June 29, 2021. Diets. 23-26.

       Defendants have still not appeared. Accordingly, by August 12, 2021, plaintiffs shall

submit a motion for default judgment that complies with the Court's Individual Rules and

Practices, available at https://nysd.uscomis.gov/hon-paul-engelmayer.
      SO ORDERED.




                                United States District Judge
Dated: July 15, 2021
       New York, New York




                            2
